Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  steps D, E, and F of claim 8 all end in periods but should end in semi-colons. Further, the “and” at the end of step C should be deleted and placed at the end of step F.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the effluent."  There is insufficient antecedent basis for this limitation in the claim. Terminology should be consistent throughout the claims. 
Claim 5 recites “a barium-NORM reaction tank.” However, claim 1 recites “a barium sulfate-NORM reaction tank.“ It appears the two tanks are the same element but are claimed differently making it unclear if they are referring to the same tank.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karrs et al. (US 8,894,864 in IDS) in view of Bader (US 7,963,338 in IDS) and Blumenschein et al. (US 2013/0248455 in IDS).
Regarding claim 1, Karrs teaches a method of treating frac flowback containing barium, naturally occurring radioactive material (NORM) and hardness employing a dual stage precipitation process to reduce or minimize the production of sludge containing NORM, the method comprising: A. in a first stage precipitation process: i. mixing a sulfate source with the frac flowback in a barium sulfate-NORM 10reaction tank and precipitating barium sulfate and NORM (steps 140-150); ii. after mixing the sulfate source with the frac flowback, subjecting the frac flowback to a solids-liquid separation process to produce a first effluent and a first sludge containing the barium sulfate and NORM (steps 160 and 180); B. in a second stage precipitation process: 15i. adding an alkaline reagent to the first effluent and increasing the pH of the effluent (step 170); ii. chemically softening the effluent by precipitating hardness (step 170); iii. after precipitating the hardness, subjecting the first effluent to a solids- liquid separation process and producing a second effluent and a second sludge 20containing the hardness (steps 170 and 190); C. and D. treating the second sludge in a sufficient to maintain the NORM concentration in the second sludge at or below a threshold level (Fig. 1; C5/L37-C6/L55 and C15/L23-C16/L5). It is noted that while Karrs does not explicitly teach a tank for the first precipitation step, the place where the reaction/precipitation occurs is considered to be a tank in the broadest meaning of the term, or it would have been obvious to provide a tank as it is a known place for the mixing and precipitation to occur (see Bader tank 12). 
Karrs fails to teach recycling the first sludge containing the barium sulfate and NORM and mixing the first sludge with the frac flowback and the sulfate source and the recycling is in an amount sufficient to help maintain the NORM concentration below the desired level. Bader teaches a similar process for treating produce fluid (similar/same as frac flowback) wherein the first step is mixing a sulfate source (16) with the produced fluid (10) in a barium sulfate-NORM 10reaction tank and precipitating barium sulfate and NORM ; ii. after mixing the sulfate source with the produced fluid, subjecting the produced fluid to a solids-liquid separation process (18) to produce a first effluent (28) and a first sludge (20) containing the barium sulfate and NORM (Fig. 6). The first sludge is partially recycled in order to enhance precipitate size. It is well known that larger precipitate/flocs are easier to separate than small ones (see Blumenschein discussing sludge recycling as seeding material and steps are taken to grow the solids larger for separation [0026]-[0028]). As such, one skilled in the art would have found it obvious to provide a recycle step for the first sludge in order to provide seeds and promote larger precipitates that are easier removed. It is noted that the last limitation directed to recycling a sufficient amount of the first sludge to maintain the NORM concentration in the second sludge at or below a threshold level is merely reciting an inherent effect (maintain or reduce NORM concentrations in the second sludge) of the process and recycle steps. Karrs teaches the desired effect of maintaining a certain NORM concentration in the second sludge and Bader teaches that recycling is beneficial to increase precipitate size thereby increasing the separation of efficiency of the NORM containing sludge causing a reduction in the NORM concentrations of the second sludge. Further, the claim merely recites “a sufficient amount” and any amount could be considered a sufficient amount when viewed in light of Karrs and Bader. 
Regarding claim 2, Fig. 1 of Karrs shows that when sufficient barium is present, no barium is added. 
Regarding claims 3-6, modified Karrs fails to teach the recycle amount/concentration of the recycled sludge in the barium sulfate-NORM reaction tank. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). As such, one skilled in the art would have found it obvious to modify the amount of sludge recycled according to the results desired and the fluid treated as it is merely finding the workable/optimal sludge recycle concentrations within the barium sulfate-NORM reaction tank. It is noted that amount of residual sulfate in the sludge is based upon the amount of sulfate source added, amount of barium present, and residence time. As such, optimizing the amount of sulfate added with the other factors listed would have been an obvious matter to one skilled in the art. 
Regarding claim 7, Karrs teaches that the treatment should result in the second sludge a level below 10 microrems per hour and more likely well below that (C15/L23-C16/L5). As discussed above, optimizing the operational factors, such as recycled sludge concentration would have been an obvious matter to one skilled in the art according to results desired (pCi/wet g in the second sludge).
Regarding claim 8, steps A-D are discussed in claim 1 above. It is noted that Karrs also teaches that the frac flowback contains strontium (Tables 11-12) and that soda ash is added to the second precipitation stage thereby causing the precipitation reactions claimed (C5/L37-C6/L55).
Karrs fails to teach recycling the second sludge to the second stage reaction tank to assist in the chemical precipitation of hardness, and adding a "ballast" to the second stage precipitation process to assist in the settling of the solids. Blumenschein teaches recycling sludge after a sulfate precipitation step and a chemical softening step using soda ash along with ballast (micro sand) aids in the crystallizing hardness salts and better efficiency in separating the resulting sludge due to larger and heavier flocs (Fig. 1 and [0026]-[0028]). As such, it would have been obvious to recycle the second sludge (sludge produced during the chemical softening step) and add a ballast in order to aid in crystallizing hardness salts and increase efficiency in separating the resulting sludge due to larger and heavier flocs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER KEYWORTH/Primary Examiner, Art Unit 1777